ATALIG, Justice,
dissenting:
The majority upholds the conviction of Francisco M. Cabrera (“Cabrera”) for the delivery of .42 grams of methamphetamine hydrochloride (“ice”) in part because it concludes that Cabrera’s waiver of his Miranda rights was voluntary. It also concludes that the trial court did not abuse its discretion in admitting the ice into evidence. I disagree strongly with these conclusions.
I would hold that the court erred in denying Cabrera’s motion to suppress the confession because the warnings he received and his waiver were invalid under Miranda71 Further, I would hold that the court abused its discretion in admitting the ice into evidence because the government failed to provide an adequate testimonial chain of custody. Accordingly, I would reverse the conviction.72
ANALYSIS
Placed at issue by Cabrera is both the sufficiency of the Miranda rights warnings he received and whether his waiver of those rights was voluntarily, knowingly, and intelligently made. Also in contention is whether, under the Fifth Amendment to the U.S. Constitution, Cabrera’s confession was voluntary. These are distinct issues which implicate different tests and respective factors, yet the majority fails to distinguish between them and summarily concludes that the totality of the circumstances evinces that Cabrera’s waiver, as well as his confession, was voluntary.
Cabrera also argues that the trial court abused its discretion in admitting the ice into evidence because the government failed to establish an adequate testimonial chain of custody. The majority concludes that the admission was proper, despite ample evidence in the record showing not only that the government failed to meet its burden of showing an improbability that the evidence was either tampered with or altered but the likelihood of tampering or alteration as well. Furthermore, notwithstanding this evidence, the majority *252effectively shifts the burden from one on the government to establish an adequate testimonial chain of custody for the ice to one on Cabrera to rebut a presumption of propriety on the part of the police.
I. Miranda Rights Warnings and Cabrera’s Waiver of those Rights Invalid
The Fifth Amendment privilege against self-incrimination protects an individual from being compelled by the state to be a witness against him or herself. See U.S. Const, amend. V.73 To determine the voluntariness of a confession under the Fifth Amendment, a court must inquire whether, considering the totality of the circumstances, Arizona v. Fulminante, 499 U.S. 279, 111 S. Ct. 1246, 113 L. Ed. 2d 302 (1991), law enforcement officials have coerced the accused. Commonwealth of the N. Mariana Islands v. Mendiola, 976 F.2d 475, 484 (9th Cir. 1992), rev’g 1 N.M.I. 587 (1991).74 This coercion may be either physical or psychological. Id., 976 F.2d at 485.75 Among the factors considered are interrogation tactics, any pressures on the person in custody, see id., 976 F.2d at 485-86, and whether adequate Miranda warnings were given. Id., 976 F.2d at 482-83, 486; see also Withrow v. Williams, 507 U.S. _, 113 S. Ct. 1745, 1754, 123 L. Ed. 2d 407, 420 (1993).
While an accused’s rights under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), are intended to protect his or her Fifth Amendment privilege against self-incrimination and a ‘“fundamental trial right’” against the use of unreliable statements, Withrow, 507 U.S. at_,113 S. Ct. at 1753, 123 L. Ed. 2d at 419 (citations omitted), see also Colorado v. Connelly, 479 U.S. 157, 170, 107 S. Ct. 515, 523, 89 L. Ed. 2d 473 , 486 (1986), purported abrogations of Miranda and Fifth Amendment rights must be distinctly examined.
First, the Miranda exclusionary rule is broader than that applied under the Fifth Amendment. See analysis, infra. The Fifth Amendment is only concerned with official coercion. New York v. Quarles, 467 U.S. 649, 655 n.5, 104 S. Ct. 2626, 2631 n.5, 81 L. Ed. 2d 550, 556 n.5 (1984);76 Oregon v. Elstad, 470 U.S. 298, 304-05, 105 S. Ct. 1285, 1290-91, 84 L. Ed. 2d 222, 229 (1985). On the other hand, Miranda analysis requires an examination of the adequacy of both the warnings and the waiver; the latter must not only be voluntarily but knowingly and intelligently made as well. See analysis, infra.
Furthermore, the “coercion” which renders a confession involuntary under the Fifth Amendment may differ from the coercion which will invalidate a waiver of one’s Miranda rights. Withrow, 507 U.S. at_, 113 S. Ct. at 1752, 123 L. Ed. 2d at 418 (quoting Miranda, 384 U.S. at 457, 86 S. Ct. at 1618, 16 L. Ed 2d at 713); cf. Moran v. Burbine, 475 U.S. 412, 421-22, 106 S. Ct. 1135, 1141, 89 L. Ed. 2d 410, 421 (1986). For example, while a failure to give proper Miranda warnings creates a presumption of compulsion under Miranda, it is not, alone, a violation of the Fifth Amendment. See Quarles, supra; Elstad, supra. Cf. Withrow, 507 U.S. at_, 113 S. Ct. at 1754, 123 L. Ed. 2d at 420; Mendiola, 976 F.2d at 482-83 (court examines invalidity of waiver as one factor under Fifth Amendment analysis). Conversely, a confession may be involuntary under the Fifth Amendment but permissible under Miranda.77
*253However, the majority fails to discern and examine these distinctions in its analysis; rather, it cites to selectively chosen portions of factually and/or legally inapposite cases in support of its conclusions.78 I agree with the majority that, in their totality, the circumstances indicate the voluntariness of the confession. Cabrera simply does not allege, under the totality of the circumstances, the official coerciveness proscribed by the Fifth Amendment.79 However, I disagree with the majority in that I conclude that the warnings, and Cabrera’s waiver of his Miranda rights, were invalid under Miranda.
A. Warnings and Waiver Insufficient under Miranda
Under Miranda:
Prior to any questioning, the person must be warned that he has a right to remain silent, that any statement he does make may be used as evidence against him, and that he has a right to the presence of an attorney, either retained or appointed. The defendant may waive effectuation of these rights, provided the waiver is made voluntarily, knowingly and intelligently.
Miranda, 384 U.S. at 444, 86 S. Ct. at 1612, 16 L. Ed. 2d at 706-07.
Thus, there must be both adequate warnings and a voluntaiy and cognizant waiver of the rights specified in the warnings. Otherwise, evidence procured without effective Miranda protection is inadmissible. Id.; see also Elstad, 470 U.S. at 307, 105 S. Ct. at 1292, 84 L. Ed. 2d at 231. While warnings need not duplicate the precise language used in Miranda, they must at least be as “effective ... to inform accused persons of their right of silence and to assure a continuous opportunity to exercise it.” Miranda, 384 U.S. at 444, 86 S. Ct. at 1612, 16 L. Ed. 2d at 706. Like the voluntariness of a confession under the Fifth Amendment, it is the government which bears the burden, by a preponderance of the evidence, see supra note 74, of showing, under the totality of the circumstances, Moran, 475 U.S. at 421, 106 S. Ct. at 1141, 89 L. Ed. 2d at 421, that an accused’s waiver of his or her Miranda rights was voluntarily, knowingly and intelligently made.
The warnings given to Cabrera were the same warnings given to the defendant in Mendiola:
[Y]ou have a right to see at reasonable intervals, and for a reasonable time at the place of your detention, counsel, or members of you family, or your employer, or a representative of your employer. Do you understand? I am required by law to make a reasonable effort to send a message by telephone, cable, wireless, messenger or other faster means to a lawyer or counsel, member of your family, your employer or your employer’s representative if you so request, if such message can be sent without expense to the government or your [sic] pay in advance any expense there may be to the government. Do you understand? You will be charged with a criminal offense or released within a reasonable time, which under no circumstances shall be more than 24 hours. Do you understand?
Mendiola, 976 F.2d at 482. As in Mendiola, these local warnings were then followed by the standard Miranda warnings. See id. and “Your Constitutional Rights” in Appellee’s Supplemental Excerpts of Record at 1.
The Mendiola court deemed these same warnings, together, to be “equivocal, contradicting, and open to misinterpretation.” 976 F.2d at 483. It equated them with those given the accused in United States v. Connell, 869 F.2d 1349, 1352 (9th Cir. 1989), which were deemed insufficient under Miranda analysis. See Mendiola, 976 F.2d at 483-84. In Connell the warnings given were misleading and ambiguous because, while the defendant was ultimately advised of his right to appointed counsel if he could not afford one, he was first told that he had the right to talk to an attorney only if an attorney could be obtained at no expense to the government. Connell, 869 F.2d at 1352. The Connell court held that such warnings did not adequately apprise a defendant of his right to appointed counsel and reversed the conviction under Miranda. Id.80
*254I agree with the Mendiola court and its equation of the Connell warnings with those given the defendant in Mendiola, the same warnings given Cabrera, and conclude that the warnings Cabrera received were ambiguous and misleading with respect to his right to counsel. See majority opinion, ante (acknowledging ambiguity of warnings under Mendiola). As such, he was inadequately apprised of this right under Miranda.
I am also disturbed by the use of the disjunctive term “or” in the warnings when one is apprised of Miranda rights. In other words, the person receiving the warnings has a choice of either seeing counsel, family members or an employer, but no more than one of these. Thus, that person would reasonably conclude that if he opted initially to see either a family member or employer, he no longer had “the continuous opportunity to exercise” his Miranda right to the presence of counsel. See analysis, supra.
The “[failure to administer Miranda warnings creates a presumption of compulsion . . . [consequently, unwarned statements that are otherwise voluntary within the meaning of the Fifth Amendment must nevertheless be excluded from evidence under Miranda." Elstad, 470 U.S. at 307, 105 S. Ct. at 1292, 84 L. Ed. 2d at 231.81 This is because the “Miranda exclusionary rule . . . sweeps more broadly than the Fifth Amendment itself . . . [and] may be triggered even in the absence of a Fifth Amendment violation.” Id. 470 U.S. at 306, 105 S. Ct. at 1291-92, 84 L. Ed. 2d at 230 (footnote omitted); see also Miranda, 384 U.S. at 444, 86 S. Ct. at 1612, 16 L. Ed. 2d at 706-07.
Thus, because Cabrera was not given sufficient Miranda warnings, his waiver was involuntary under Miranda. Cf. Connell, 869 F.2d at 1350 n.1 (citing Michigan v. Moseley, 423 U.S. 96, 99-100, 96 S. Ct. 321, 324-25, 46 L. Ed. 2d 313, 319 (1975)). Furthermore, in light of the misleading and inadequate warnings, Cabrera could not have possessed the requisite “full awareness of both the nature of the right being abandoned and the consequences of the decision to abandon it.” United States v. Frank, 956 F.2d 872, 877 (9th Cir. 1991) (quoting Moran, 475 U.S. at 421, 106 S. Ct. at 1141, 89 L. Ed. 2d at 421), cert. denied, 506 U.S._, 113 S. Ct. 363, 121 L. Ed. 2d 276 (1992).
The majority fails to note that the Mendiola court conducted Fifth Amendment analysis of the voluntariness of the defendant’s confession, an analysis under which the insufficiency of the warnings was viewed as one of several indicia of the involuntariness of the confession. See Mendiola, 976 F.2d at 484-85. In Mendiola, the issue of the validity of the warnings specific to the sufficiency of the waiver under Miranda was never raised, either before this Court, see 1 N.M.I. at 593,82 or the Ninth Circuit on appeal, see 976 F.2d at 481.83 Because the Ninth Circuit determined that the totality of the circumstances required the confession’s suppression under the Fifth Amendment, it was not required to decide whether the ambiguous warnings were, alone, constitutionally deficient. See Mendiola, 976 F.2d at 482-83.
Notwithstanding, the majority apparently reasons that the Mendiola court’s implementation of Fifth Amendment analysis is wholly pertinent to the Miranda issues in this case. It then rephrases the issue to “whether the use of the [warnings] form alone rendered Cabrera’s confession inadmissible.” In other words, it acknowledges that the warnings were faulty, but looks to see if this alone warrants suppression of the confession, *255despite the Miranda requisite of adequate warnings. See analysis, supra.
Then, to resolve this issue, the majority abandons the precedent in Mendiola and Connell and relies exclusively upon Duckworth v. Eagan, 492 U.S. 195, 109 S.Ct. 2875, 106 L. Ed. 2d 166 (1989). However, in Duckworth the issue before the Court was not whether faulty warnings alone warranted suppression under Miranda but whether the warnings were insufficient under Miranda analysis. The former issue was never reached by the Court because the warnings were deemed sufficient. In short, the Court’s holding in Duckworth lends no support whatsoever to that of the majority. Cf. Kirsten M. Eriksson, Custodial Interrogations, Project, Twenty-Third Annual Review of Criminal Procedure: United States Supreme Court and Courts of Appeals 1992-1993, 82 GEO. LJ. 733, at 734-35 n.548 (1994), cited in majority opinion, ante, note 12 (distinguishing Duckworth from Mendiola in discussion regarding sufficiency of warnings under Miranda).
Furthermore, the majority’s understanding of and reliance upon Duckworth is erroneous. It likens the warnings in Duckworth to those Cabrera received “because one portion was questionable.” The similarities end there. In Duckworth, the Court determined that otherwise unambiguous warnings were not rendered ambiguous by the correct delineation of the state procedure for the appointment of counsel. See supra note 80. It concluded that apprising the accused of when he could obtain appointed counsel under that procedure did not impede his understanding of his rights to counsel being present during questioning and to remain silent. Duck-worth, 492 U.S. at 203-04,109 S. Ct. at 2880-81, 106 L. Ed. 2d at 177-78. Here, the warnings were so ambiguous that they call into question Cabrera’s right to counsel prior to and during questioning at all.
Ultimately, the majority examines the totality of the circumstances to determine the validity of the waiver and the voluntariness of the confession, and declares that “applying a totality of the circumstances analysis, Cabrera voluntarily waived his rights and confessed.” Majority opinion, ante. In effect, the majority bases its conclusion that the waiver was valid on its conclusion that, under the Fifth Amendment, the confession was voluntary under the totality of the circumstances.
B. Inadequate Warnings and Waiver not Harmless Error
The harmless error doctrine applies to both Miranda, United States v. Beale, 921 F.2d 1412, 1435 (11th Cir.), cert. denied, 502 U.S._, 112 S. Ct. 100, 116 L. Ed. 2d 71 (1991), and Fifth Amendment violations, Fulminante, 499 U.S. at 295-96, 111 S. Ct. at 1257, 113 L. Ed. 2d at 322 (Rehnquist, C.J., delivering part II of Court’s opinion) (cited in Desire v. Attorney General of California, 969 F.2d 802, 805 (9th Cir. 1992)). The government argues that, because a defendant may be cross-examined and impeached, under some circumstances, using a statement violative of Miranda, any error was harmless, given Cabrera’s subsequent testimony at trial. I disagree.
To determine if a Miranda error is harmless, we look at “(1) the effect of the erroneously admitted statement upon the other evidence introduced at trial, and (2) [the effect] upon the conduct of the defense.” Beale, 921 F.2d at 1435 (citations omitted). We then look to see if “whether, absent the illegal statement, the remaining evidence is not only sufficient to support the conviction, but so overwhelming as to establish . . . guilt beyond a reasonable doubt.” Id. (citation omitted).84 Because of the “profound impact... [a] confession has upon the jury, [we must] exercise extreme caution before determining that the [erroneous] admission . . . was harmless.” Fulminante, 499 U.S. at 296, 111 S. Ct. at 1258, 113 L. Ed. 2d at 322-23; cf. Desire, 969 F.2d at 805.
Here, it is very likely that the admission influenced the conduct of the defense. Had the confession been suppressed under Miranda, Cabrera might have exercised his Fifth Amendment right to not take the stand. See Harris v. New York, 401 U.S. 222, 225, 91 S. Ct. 643, 645, 28 L. Ed. 2d 1, 4 (1971).85 Indeed, Cabrera testified only after the confession was admitted into evidence. Also, his confession bore directly upon the other evidence introduced at trial; a confession without which the remaining evidence was not overwhelming to establish guilt.
II. Court Abused its Discretion in Admitting Packets of Ice into Evidence
*256Cabrera’s argument that the packets of ice were improperly admitted into evidence calls into question the chain of custody, for which the government must be able to show sufficient evidence that an item is what it claims to be. See Com. R. Evid. 104(b), 901(a); see also United States v. Abreu, 952 F.2d 1458, 1467 (1st Cir.), cert. denied,_U.S._, 112 S. Ct. 1695, 118 L. Ed. 2d 406 (1992); United States v. Harrington, 923 F.2d 1371, 1374 (9th Cir.) (citing Fed. R. Evid. 901(a)), cert. denied, 502 U.S._, 112 S. Ct. 164, 116 L. Ed. 2d 128 (1991).86
To show that the ice sought to be introduced at trial was obtained from Cabrera, the government had to show that it was connected to him. See United States v. Black, 767 F.2d 1334, 1342 (9th Cir.), cert. denied sub nom., Black v. Harris, 474 U.S. 1022, 106 S. Ct. 574, 88 L. Ed. 2d 557 (1985). To demonstrate this connection, the government must establish a chain of custody. Harrington, 923 F.2d at 1374. Proof of connection may be made by either direct or circumstantial evidence. Black, 161 F.2d at 1342.
The requisite level of proof will depend upon the character of an item. If it is “readily identifiable by a unique feature or other identifying mark” it is properly admitted. Abreu, 952 F.2d at 1467; United States v. Clouts, 966 F.2d 1366, 1368 (10th Cir. 1992) (“foundation for admission need only be testimony that the evidence is what it purports to be”). However, if the item is susceptible to “alteration or tampering, or is not readily identifiable, ... a more elaborate chain of custody” is required. Clouts, 966 F.2d at 1368; see also Abreu, 952 F.2d at 1467. The purpose of this tracing of the chain of custody “is to render it improbable that the original item either has been exchanged with another or has been tampered with or contaminated.” Abreu, supra.
Because ice is a fungible material subject to change, a testimonial chain must have been established by the government showing sufficient evidence that the substances in the packets were neither tampered with nor exchanged and were the same items retrieved from Cabrera. Cf. id., 952 F.2d at 1471-72 (requiring sufficient testimonial chain for cocaine); Clonts, 966 F.2d at 1368 (marijuana “not unique or resistant to alteration, [hence,] a sufficient chain of custody is required”). This was not done.
First, the testimony was inconsistent with respect to the condition of the packets in which the ice was kept; these ambiguities render the exhibits suspect. Foremost is the discrepancy between the condition of the packets as testified by Agent Joaquin Salas (“Salas”), and Felisa M. Pineda (“Pineda”), the analyst at the Guam Crime Laboratory (“Guam”). Salas, according to the government’s testimonial chain, was the person who, on May 20, 1992, field tested the substance in the packets and then heat sealed the packets and evidence bag in which they were placed. See, e.g., Transcript of Proceedings at 337-38, 341-42, 346-47, Commonwealth v. Cabrera, Crim. No. 92-0090 (N.M.I. Super. Ct. transcribed Sept. 14, 1993) (testimony of Salas).
There is no testimony in the record showing the occasion or necessity of opening either the evidence bag or the packets containing the ice prior to their receipt at Guam. However, Pineda testified that upon her receipt of the exhibits for testing, one of the packets inside Exhibit 8 was heat sealed but the other was "opened and taped”; also, Exhibit 13 contained one “open taped plastic packet.” Id. at 471-72.87 No attempt was made by the government to either rebut or clarify her testimony. Cf. United States v. Godoy, 528 F.2d 281, 284 (9th Cir. 1975) (per curiam) (ambiguous custodial form entry that seal broken on arrival at chemist’s contradicted by other government evidence showing seal not broken) (cited in majority opinion, ante, note 40).
Thus, we are left with a testimonial chain evincing that at least two of the packets of ice received by Pineda were opened at some point between the time Salas heat *257sealed them and Pineda received them for testing, with no explanation as to why or when they were opened. The majority ignores this discrepancy in the government’s testimonial chain of custody.
Second, the differences in the weights of the substances between those determined by Salas and Pineda were not explained. Salas testified that the weights of Exhibits 8 and 13 were, respectively, .42 and .24 grams. Pineda stated that the gross weights for the ice88 in Exhibit 8 and 13 were, respectively, .3388 and .20722 grams. Thus, there were differences of .0812 and .03278 grams between the recorded weights of, respectively, Exhibits 8 and 13 as measured by Salas and Pineda.
While the majority accepts the government’s explanation (that these differences may be explained away by the weight of the plastic in which Salas purportedly weighed the exhibits) as “plausible,” the explanation is unsupported by the record. There was no testimony explaining this weight difference. Also, Salas’s testimony was ambiguous as to whether he weighed the packets and substances together or the substances alone. See and compare Transcript of Proceedings, supra, at 343-45, 367 (weighed plastic) with id. at 345 (weighed substance).
Furthermore, unlike the weight differences in Godoy, these differences were not slight. In Godoy, “the difference between the weights reported by the . . . agents and the . . . chemist . . . was less than one-third of one percent of the gross weight.” Godoy, 528 F.2d at 283. The court concluded that “[tjhis small discrepancy does not affect admissibility.” Id. Here, the differences in the weights of Exhibits 8 and 13, as measured by Salas and Pineda, were, respectively, 23.97 and 15.82% of the gross weight of the ice recorded by Pineda. These differences were, respectively, more than seventy-two and forty-seven times that of the percentage difference in Godoy89
The majority emphasizes that the difference in weights for Exhibit 8 “is slightly less than . 1 gram [or] . . . just under .0035 ounces,” and deems this weight difference “not necessarily material” to the issue of admissibility. Majority opinion, ante. This is a facile dismissal of an unexplained discrepancy in the weights of the substances as measured by Salas and Pineda.
Under NMI law, the weight of a substance reputed to be ice is not directly correlated to the degree of its materiality. Any recorded weight is material under 6 CMC § 2141. That section does not set a minimum weight for which one may be charged with the crime of trafficking a controlled substance. Furthermore, the government deemed .42 grams, or approximately .0148 ounces, to be “material” enough to charge Cabrera with trafficking under 6 CMC § 2141. The trial court deemed it “material” with respect to sentencing, meting eight out of the maximum ten years in sentencing to Cabrera, three years more than the five it presumed was the minimum. Yet, the majority reasons that nearly one-quarter of that same amount was immaterial to the issue of admissibility.
Third, there are inconsistencies with respect to the number of packets in which the ice was kept and the types and contents of the evidence bags along the testimonial chain. For example, with respect to Exhibit 8, Agent Manuel Mangarero (“Mangarero”), the agent who allegedly retrieved Exhibit 8 from Frank Camacho, testified that it consisted of two clear packets, each containing a crystalline substance, placed in one clear plastic bag and heat sealed by Salas. See Transcript of Proceedings, supra, at 248-49, 252-53, 255, 257. Salas also testified that he received Exhibit 8 from Mangarero for testing and that it consisted of a plastic bag with two clear packets inside, id. at 344-45, 360-61. Salas, after testing the exhibits, turned Exhibit 8 over to Agent Larry Sokau (“Sokau”) on May 20th, and kept Exhibit 13 in his wall locker until May 27, 1992, when he turned it over to the evidence custodian, Officer Maximo Concepcion (“Concepcion”). Id. at 346-50.
Sokau, however, stated that when he received Exhibit 8 from Salas it consisted of one plastic bag labeled with the initials “MM,” inside of which was only one small heat sealed packet. Id. at 404-05. This was corroborated by Concepcion, who stated that Exhibit 8 consisted of one plastic bag containing one packet. Id. at 383-84. The government does not explain these testimonial ambiguities90 and the majority dismisses them and *258their effect on the adequacy of the testimonial chain of custody because, first, it was Salas and not Sokau or Concepcion who heat sealed the two packets in the larger bag, which he also heat sealed. This does not explain away the ambiguities in the officers’ testimony.
The majority also states that because Sokau and Concepcion did not testify that the evidence bags appeared to have been altered between Concepcion’s receipt of the exhibits from Sokau91 and August 21, 1992, when they were sent to Guam, and because Pineda testified that Exhibit 8 contained two packets, the testimonial chain of custody remained inviolate. However, Concepcion did testify that the outer plastic bag in Exhibit 8, was, in court, different from the one he initially received on May 27 from Sokau, and that he was not aware of why or when the change in bags occurred. Transcript of Proceedings, supra, at 39S-94.92 The majority ignores the fact that there were two “transfers” of the evidence by Sokau to Concepcion prior to their having been returned to Sokau to be sent to Guam on August 21: one when Sokau deposited the evidence in Concepcion’s desk drawer and the other on July 7, 1992. See supra note 91.
Additionally, even if there were no testimonial ambiguities evincing that the exhibits had been altered between the transfers between Sokau and Concepcion, it does not explain the problems with the number of packets in Exhibit 8. Finally, the bag was not received by Pineda on Guam. Rather, she received it from one Ray Hermillosa (“Hermillosa”), see Transcript of Proceedings, supra, at 472 (testimony of Pineda), who did not testify. There was no testimonial tracing of the chain of custody between the arrival of the exhibits on Guam and Pineda’s receipt of the exhibits from Hermillosa, nor was there testimony regarding the condition of the exhibits along this chain. See infra note 94.
Fourth, there are gaps in the chain of custody for which no testimony was proffered. Unlike the cases cited by the majority, the “gaps” in this matter did not arise because of the failure of any one custodian to testify. See, e.g., United States v. Miller, 994 F.2d 441, 443-44 (8th Cir. 1993) (seizing officer did not testify) (cited in majority opinion, ante, at notes 32, 51 and 52); United States v. Casto, 889 F.2d 562, 568-69 (5th Cir. 1989) (cited in majority opinion, ante, at notes 37, 39) (technician who placed packages in vault upon arrival at laboratory did not testify), cert. denied, 493 U.S. 1092, 110 S. Ct. 1164, 107 L. Ed. 2d 1067 (1990). Here, there were periods during which the security and location of the ice when held by the police was questionable.
For example, Sokau testified that he gave the packets to Concepcion by placing them in Concepcion’s unlocked desk drawer on May 20. Transcript of Proceedings, supra, at 406-08. Concepcion testified that he “received” Exhibits 8 and 13 from Sokau and Salas, respectively. Id. at 388-89. However, there was no physical receipt of the fungible item in Exhibit 8 by Concepcion from Sokau himself, and there was a period during which it was feasible that either the packets were not in Concepcion’s unlocked drawer in the evidence office or they were left unattended. This is compounded by the testimonial ambiguities with respect to the persons who had access to that office.93
The majority reasons that because no “showing [was made] that the substances were tampered with while in Concepcion’s desk or in Sokau’s locker, [it] will not presume that tampering occurred,” and the admissibility of the ice was not placed into question. Majority opinion, ante. According to the government’s testimonial chain, however, one of the two packets in Exhibit 8 and the one packet in Exhibit 13 had been opened and taped between the time it was heat sealed by Salas and received by Pineda on Guam. See supra note 87 and accompanying text. This, together with the weight and testimonial *259discrepancies, raises more than a mere possibility of tampering and any period during which the packets were left unattended in an unsecured area is suspect. Yet, the majority effectively improperly shifts the burden to establish a testimonial chain of custody for a fungible item from the government to one on Cabrera to rebut a presumption of propriety on the part of the police, despite evidence of tampering or alteration. See majority opinion, ante, note 51 (citing Miller, 994 F.2d at 443-44) and accompanying text and compare with sources cited supra and Miller, 994 F.2d at 443-44 (presumption of propriety intact where government testimony reasonably shows exhibit unchanged during chain of custody and. no evidence of alteration or tampering).
Furthermore, there are additional gaps in the chain of custody between Sokau to Pineda which were not sufficiently explained. For example, the chain of custody between Sokau and Hermillosa was unexplained. See analysis, supra,94 While each of these gaps along the chain may not, alone, render the ice inadmissible, compare Harrington, supra, together they evince an insufficient testimonial chain.
Fifth, I am perplexed by the unexplained transfers of the packets between officers at the Department of Public Safety. While the majority may dismiss these as merely evidence of “sloppy police practice,” majority opinion, ante, they are relevant to the issue of the security of the exhibits while held by the police. For example, it is unclear from the testimony why, if the field tests were conducted in the evidence office, and Concepcion was the evidence custodian, the packets, once tested in that room and sealed by Salas, were not all left there or deposited in the evidence room, to which Concepcion testified that he alone had access. See Transcript of Proceedings, supra, at 397-400. Also, subsequent to Concepcion’s receipt of the packets on May 27, there was a period of approximately five weeks during which Concepcion did not have custody of the packets and for which no reason for a transfer to Sokau was given. See supra note 91.95
Finally, both the testimony and information evince problems with the identification of, and confusion between, the packets with respect to the crimes with which Cabrera was charged. This confusion was evidenced in the testimony of the police officers and agents in court. See, e.g., Transcript of Proceedings, supra, at 339-40, 344-45 (testimony of Salas identifying first Exhibit 13 then Exhibit 8 as consisting of two packets); supra note 92.
The information indicates this same confusion and goes to the government’s failure to sufficiently establish proper chains of custody for each of the packets with respect to each count with which Cabrera was charged. Under the information, Cabrera was charged with the delivery of .42 grams of a controlled substance, pursuant to 6 CMC § 2141(a)(1), and the possession, with intent to deliver, of a total of .41 (.24 plus .17) grams of a counterfeit controlled substance, under 6 CMC § 2141(a)(2). See Amended Information, Cabrera, supra,96 It is not clear from the record to which packefts) these counts were applicable.
For example, it could be argued that presumably Count I reflected the packet(s) found on Cabrera by Mangarero, because Exhibit 8 weighed in at .42 grams as measured by Salas. However, the combined total of the weights in Count II, of .41 grams, was close to that in Count I, of .42 grams. Also, Exhibit 12, a packet allegedly taken from Cabrera at the scene and weighing approximately .17 grams, see Transcript of Proceedings, supra, at 345, 363 (testimony of Salas), was not entered into evidence. Yet, the instructions to the jury evince that the weights for the substances in Count II remained at . 17 and .24 grams. See Jury Instructions, Cabrera, supra.
Hence, the instructions reflect two separate counts for the delivery of approximately .42 and .41 grams of ice. Yet, only .42 and .24 grams were entered into evidence. Because Mangarero testified that he took two packets from Camacho, and because we do not have the weight for any one single packet in Exhibit 8, either Count I or II could reflect Exhibit 8.
Based on the foregoing, the record evokes more than a mere “possibility” that the packets could have been *260exchanged or altered. Cf. Harrington, supra. Indeed, it is more probable than not that the substances in the packets in Exhibit 8 “either ha[ve] been exchanged with another or ha[ve] been tampered with or contaminated.” See analysis, supra. This calls into question whether there was sufficient proof of connection between the packets introduced at trial and Cabrera. Thus, I conclude that the admission of the packets into evidence was an abuse of the trial court’s discretion. I also conclude that this error affected a substantial right of Cabrera and was not harmless.
Because I conclude that the erroneous admission of the confession and ice into evidence warrant reversal of the conviction, compare Connell, 869 F.2d at 1353 (reversal of conviction for lack of adequate Miranda warnings), I need not reach the issue of whether the errors committed by the court were cumulative. See Commonwealth v. Saimon, 3 N.M.I. 365, 398-99 (1992) (errors cumulative if defendant denied right to fair trial) (citing United States v. McLain, 823 F.2d 1457 (11th Cir. 1987).97
CONCLUSION
Based on the foregoing, I would reverse the conviction of the defendant/appellant Francisco M. Cabrera.

 The disposition of a motion to suppress evidence is reviewed de novo. See Commonwealth v. Ramangmau, 4 N.M.I. 227, 235 (1995).


 In light of my conclusions on the Miranda issue and admissibility of the ice, I need not address the other issues raised by Cabrera, including that going to cumulative error. See analysis, infra. I will, however, address the testimonial chain of custody for Exhibit 13 because it bears upon the sufficiency of the foundation laid for the admission of Exhibit 8 into evidence. Exhibit 13 contains the packet allegedly retrieved from Cabrera by Agent Joaquin Salas (“Salas”) at the Susupe police station. See majority opinion, ante; Transcript of Proceedings at 329-34, Commonwealth v. Cabrera, Crim. No. 92-0090 (N.M.I. Super. Ct. Mar. 17, 1993) (testimony of Salas).


 This privilege applies to the states through the Fourteenth Amendment, see generally Withrow v. William, 507 U.S._,_, 113 S. Ct. 1745, 1754, 123 L. Ed. 2d 407, 420 (1993) (citing Malloy v. Hogan, 378 U.S. 1, 84 S. Ct. 1489, 12 L. Ed. 2d 653 (1964)), and to the Commonwealth of the Northern Mariana Islands under the COVENANT TO ESTABLISH a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America § 501, 48 U.S.C. § 1801 note, reprinted in CMC at B-106. Our local constitution also provides, as a fundamental right in all criminal prosecutions, this same privilege. See N.M.I. Const, art. I, § 4(c).


 The government must show, by a preponderance of the evidence, both that the confession was voluntary and that the waiver of an accused’s Miranda rights was properly effected. Colorado v. Connelly, 479 U.S. 157, 167-69, 107 S. Ct. 515, 522-23, 93 L. Ed. 2d 473, 484-85 (1986).


 It is not, however, concerned with moral or psychological pressures to confess stemming from unofficial coercion. Oregon v. Elstad, 470 U.S. 298, 304-05, 105 S. Ct. 1285, 1290-91, 84 L. Ed. 2d 222, 229 (1985).


 “‘Absent some officially coerced self accusation, the Fifth Amendment privilege is not violated by even the most damning admission.’” New York v. Quarles, 467 U.S. 649, 654, 104 S. Ct. 2626, 2630, 81 L. Ed. 2d 550, 555 (1984) (quoting United States v. Washington, 431 U.S. 181, 187, 97 S. Ct. 1814. 1818, 52 L. Ed. 2d 238, 245 (1977)).


 Whether or not Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), is implicated, a confession must be voluntary to be valid. Thus, a confession may be deemed coerced under the Fifth Amendment and the Due Process Clause of the Fourteenth Amendment even after Miranda warnings are given and effectively waived. See Connelly, 479 U.S. at 167-69, 107 S. Ct. at 522-23, 93 L. Ed. 2d at 484-85 (coercive police activity necessary predicate to involuntariness under Fifth and Fourteenth Amendments).


 1 also note that in Ramangmau, the case upon which the majority relies for its description of the standards applicable to the determination of the propriety of a Miranda waiver, see majority opinion, ante, notes 26-29 and accompanying text, the issue of the validity of the warnings under Miranda was not before this Court. See Ramangmau, 4 N.M.I. at 235-36.


 1 have considered Cabrera’s unrebutted claim that Salas told him, prior to being read his rights by Agent Larry Sokau (“Sokau”), that he would be released if he cooperated: however, I am not convinced that, together with the invalid warnings and waiver, this rendered his confession coerced under the Fifth Amendment. Cf, e.g.. United States v. Tingle, 658 F.2d 1332, 1336-37 (9th Cir. 1981).


 The Mendiola court noted that “it was not clear whether appointed counsel would be provided before questioning or at some future date.” Commonwealth, of the N. Mariana Islands *254v. Mendiola, 976 F.2d 475, 483 (9th Cir. 1992), rev’g 1 N.M.I. 587 (1991). “We reject as fatally flawed ... a version of the Miranda litany if the combination or wording of its warnings is in some way affirmatively misleading, making such an inference [of appointed counsel before and during questioning] less readily available.” Id., 976 F.2d at 482 (quoting United States v. Connell, 869 F.2d 1349, 1352 (9th Cir. 1989)). This is in contrast to Miranda rights which are not rendered ambiguous, for example, by warnings that adequately apprise a defendant of the state procedure for the appointment of counsel and do not falsely suggest that an indigent has no right to counsel before and during questioning, see Duckworth v. Eagan, 492 U.S. 195, 203-04. 109 S. Ct. 2875, 2880-81, 106 L. Ed. 2d 166, 177-78 (1989), or the failure to explicitly inform a defendant of his or her right to appointed counsel. See United States v. Noa, 443 F.2d 144 (9th Cir. 1971) (warnings denoting right to have attorney present, and from which one could infer right to appointed counsel, sufficient under Miranda), expounded upon in Connell, 869 F.2d at 1352, and distinguished in Mendiola, 976 F.2d at 482.


 This compulsion goes not to actual coercion but rather to an abrogation of the privilege against self incrimination. See Elstad, 470 U.S. at 310, 105 S. Ct. at 1293, 84 L. Ed. 2d at 233 (citing Quarles, 467 U.S. at 654, 104 S. Ct. at 2630, 81 L. Ed. 2d at 555-56: Miranda, 384 U.S. at 457, 86 S. Ct. at 1618. 16 L. Ed. 2d at 713-14.


 In this Court’s Mendiola opinion, it was noted that the validity of the defendant’s Miranda waiver was not at issue and. hence, would not be addressed on appeal. See Commonwealth v. Mendiola, 1 N.M.I. 587, 593 (1990) (citing Moran v. Burbine, 475 U.S. 412, 421, 106 S. Ct. 1135, 1141, 89 L. Ed. 2d 410 (1986)).


 The issue raised before that court was whether the warnings were “affirmatively misleading and confusing in violation of the Fifth Amendment." Mendiola. 976 F.2d at 481 (emphasis added).


 Cf. Desire v. Attorney General of California, 969 F.2d 802, 805 (9th Cir. 1992) (Fifth Amendment error harmless only where the state “‘has proved beyond a reasonable doubt that the error complained of did not contribute to the verdict obtained’”) (citations omitted).


 Once a defendant waives this right, however, he or she cannot refuse to answer questions during cross-examination that are reasonably related to matters within the scope of direct testimony. See United. States v. Black, 767 F.2d 1334, 1341 (9th Cir.), cert. denied sub nom., Black v. Harris, 474 U.S. 1022, 106 S. Ct. 574, 88 L. Ed. 2d 557 (1985).


 The government must:
[introduce sufficient proof so that a reasonable juror could find that the items ... are in ‘substantially the same condition’ as when they were seized . . . [t]he . . . court may admit the evidence if there is a reasonable probability the article has not been changed in important respects .... [I]n the absence of any evidence of tampering, a presumption exists that public officers ‘properly discharge!] their official duties.’
United States v. Harrington, 923 F.2d 1371, 1374 (9th Cir.) (citations omitted; emphasis added), cert. denied, 502 U.S. _, 112 S. Ct. 164, 116 L. Ed. 2d 128 (1991). However, “[m]erely raising the possibility of tampering is not sufficient to render evidence inadmissible . . . [and] the possibility of a break in the chain of custody goes only to the weight of the evidence.” Id. (citations omitted; emphasis added).


 Felisa M. Pineda (“Pineda”) testified that on August 24, 1992, Exhibit 8 consisted of “one heat sealed plastic bag bearing white label and containing one, ah, taped plastic packet and one heat sealed plastic packet each containing crystalline substance.” Transcript of Proceedings, supra note 72, at 471 (emphasis added). Pineda also stated that Exhibit 13 consisted of “one heat sealed plastic bag bearing white label containing, ah, one folded, stapled and taped yellow cardboard containing one open taped plastic packet containing crystalline substance.” Id. at 472 (emphasis added).


 Pineda testified that she used .0124 and .0246 grams in the testing process for Exhibits 8 and 13, respectively, after the initial weighing. Transcript of Proceedings, supra note 72, at 488-89.


 The weight differences represent, for Exhibits 8 and 13, respectively 19.33 and 13.66% of the weight as recorded by Salas. These are, respectively, more than fifty-eight and forty-one times the weight difference in United States v. Godoy, 528 F.2d 281 (9th Cir. 1975) (per curiam).


Additionally, Salas testified that he took Exhibit 13, consisting of six “foils” in one yellow cardboard packet, from Cabrera’s sock. However, in court Salas was unable to initially identify the yellow cardboard because a brand name, “Hamlet,” was missing from the cardboard. Transcript of Proceedings, supra note 72, at 332-34. Also, Sokau testified that when he received Exhibit 13 back from Officer Maximo Concepcion (“Concepcion”) on May 29, 1992, “Exhibit 13 was with the *258socks ... in an evidence bag.” Id. at 183-84. Concepcion’s testimony regarding the contents of Exhibit 13, upon his receipt thereof from Sokau on July 7, 1992, evinces that the sock(s) were no longer in the evidence bag. See id. at 390-97. There is no explanation as to the disappearance of either the “foils” or the sock(s).


 Concepcion twice received evidence from Sokau. The first time was on May 27, 1992, after Sokau left Exhibit 8 in his desk drawer. See analysis, infra. Concepcion then turned over all the exhibits to Sokau on May 29, when Sokau “requested to see the evidence.” Transcript of Proceedings, supra note 72, at 388 (testimony of Concepcion). The second time Concepcion received evidence from Sokau was on July 7, when Sokau returned all the exhibits to him. Id. at 390.


 Also, Salas testified that he had to presume that the plastic packet inside Exhibit 13 in court was the same one he retrieved from Cabrera’s sock because he did not mark the packet in any way. Transcript of Proceedings, supra note 72, at 360-61.


Concepcion testified that only four persons had access to the evidence office: himself, Sokau, Frank Kapileo (“Kapileo”) and Tarsicio Olopai (“Olopai”). Transcript of Proceedings, supra note 72, at 397-400. Sokau testified that, at the time, five persons had access to his office: himself, Concepcion, Kapileo, Olopai and John Santos. Id. at 406-08. However, Salas testified that he conducted the field tests in the evidence office, accompanied by Agents Manuel Mangarero and Dwain Fernandez, id. at 340-42, none of whom purportedly had access to the room.


 Additionally, Sokau testified that he dropped the package containing the exhibits off at the DHL office on Friday, August 21, 1992. Transcript of Proceedings, supra note 72, at 169-74. He also testified that he received the exhibits back from Guam from Kapileo on October 21, 1992. Id. at 175. Neither Kapileo nor DHL personnel testified in court.


 Understandably, once Concepcion received the packets for safekeeping in the evidence room they would need to be transferred to, for example, Guam for testing and to counsel for the Department of Public Safety. However, while Sokau testified that the purpose for the transfer was to deliver the exhibits to the Guam Crime Laboratory, Transcript of Proceedings, supra note 72, at 187-88, he proffered no explanation as to why they were not taken when he went to Guam the next day or why they then remained in his locker for approximately five weeks before he returned them to Concepcion in July.


While the information was not again amended, the court appears to have summarily, without explanation, changed the instructions with respect to Count II from a charge under 6 CMC § 2141(a)(2) to one under 6 CMC § 2141(a)(1).


 I do not doubt, however, that, together, these errors served to deny Cabrera his right to a fair trial.